
	

113 SRES 558 ATS: Designating the week of September 22 through 28, 2014, as “National Adult Education and Family Literacy Week”.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 558
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Mrs. Murray (for herself, Mr. Alexander, Mr. Reed, Mr. Johnson of South Dakota, Mr. Isakson, Mr. Blunt, Mr. Cochran, Ms. Collins, and Ms. Mikulski) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week of September 22
		  through 28, 2014, as National Adult Education and Family Literacy
		  Week.
	
	
		Whereas the Organisation for Economic Cooperation and Development reports
			 that approximately 36,000,000 adults in the United States lack the basic
			 literacy and numeracy
			 necessary to succeed at home, in the workplace, and in society;Whereas the literacy of the people of the United States is
			 essential for the economic and societal well-being of the United States;Whereas the United States reaps the economic benefits of
			 individuals who improve their literacy, numeracy, and English-language
			 skills;Whereas literacy and educational skills are necessary for
			 individuals to fully benefit from the range of opportunities available in
			 the
			 United States;Whereas the economy and position of the United States in
			 the world marketplace depend on having a literate, skilled population;Whereas the unemployment rate in the United States is
			 highest among those without a high school diploma or an equivalent
			 credential,
			 demonstrating that education is important to economic recovery;Whereas the educational skills of a child's parents and
			 the practice of reading to a child have a direct impact on the educational
			 success of the child;Whereas parental involvement in a child's education is a
			 key predictor of a child's success, and the level of parental involvement
			 in a
			 child's education increases as the educational level of the parent
			 increases;Whereas parents who participate in family literacy
			 programs become more involved in their children's education and gain the
			 tools
			 necessary to obtain a job or find better employment;Whereas as a result of family literacy programs, the
			 lives of children become more stable, and their success in the classroom
			 and in
			 future endeavors becomes more likely;Whereas adults need to be part of a long-term solution to
			 the educational challenges faced by the people of the United States;Whereas many older people in the United States lack the
			 reading, math, or English skills necessary to read a prescription and
			 follow
			 medical instructions, which endangers their lives and the lives of their
			 loved
			 ones;Whereas many individuals who are unemployed,
			 underemployed, or receive public assistance lack the literacy skills
			 necessary
			 to obtain and keep a job to provide for their families, to continue their
			 education, or to participate in job training programs;Whereas many high school dropouts do not have the literacy
			 skills necessary to complete their education, transition to postsecondary
			 education or career and technical training, or obtain a job;Whereas a large portion of individuals in prison have low
			 educational skills, and prisoners without educational skills are more
			 likely to
			 return to prison once released;Whereas many immigrants in the United States do not have
			 the literacy skills necessary to succeed in the United States; andWhereas National Adult Education and Family Literacy Week
			 highlights the need to ensure that each individual in the United States
			 has the literacy
			 skills
			 necessary to succeed at home, at work, and in society: Now, therefore, be
			 it
		
	
		That the Senate—(1)designates the
			 week of September 22 through 28, 2014, as National Adult Education and
			 Family Literacy Week to raise public awareness about the importance of
			 adult education, workforce skills, and family literacy;(2)encourages people
			 across the United States to support programs to assist individuals in need
			 of
			 adult
			 education, workforce skills, and family literacy programs;(3)recognizes the
			 importance of adult education, workforce skills, and family literacy
			 programs;
			 and(4)calls upon
			 public, private, and nonprofit entities to support increased access to
			 adult
			 education and family literacy programs to ensure a literate society.
			
